DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Objections
Claims 1-15 is/are objected to because of the following informalities:
Claim 1 line(s) 5, recites “said image.” This lacks proper antecedent basis to “a sequence of K images” in line(s) 2.
Claim 1, line(s) 8, should be “the item of interest.”
Claim 1, line(s) 13, recites “the counters.”  There is insufficient antecedent basis for this limitation.  
Claim 5, line(s) 2-5, should be “a a  a a 
Claims 2-15 depend either directly or indirectly from the objection of claim 1, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “computer program product comprising code instructions” and “a storage means readable by a computer equipment on which a computer program product comprises code instructions” that is non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0046877 A1 – hereinafter “Chen1”) in view of Chen et al. (US 2019/0130580 A1 – hereinafter “Chen2”).
Claim 1:
Chen1 discloses a method for association of items of interest visible in a video consisting of a sequence of K images (¶4 discloses “a video picture or frame”; ¶74 discloses “a video sequence”), characterized in that it comprises the implementation, by data processing means (21) of a terminal (2) (¶50 discloses “a computer”), of steps of: (a) Detection of at least one (¶74 discloses “detect and track multiple objects in the same scene is of great interest”; ¶84) from a first category (¶90 discloses “a first category that includes big objects”; ¶¶97-98, 107-108) visible in said image and of at least one item of interest from a second category different from the first category (¶15; ¶90 discloses “a second category that includes small objects”; ¶¶97-98, 107-108) visible in a kth image of said video, and association of each item of interest from the first category detected in said kth image of said video with an item of interest from the second category detected in said kth image (¶55 discloses “associated with the detected blobs according to a cost calculation”); 
(b) Calculation of an association cost for a plurality of pairs of an item of interest from the first category visible in at least one image from the video with an item of interest from the second category visible in at least one image of the video (¶56 discloses “The object tracking engine 206A can perform data association to associate or match the blob trackers (e.g., blob trackers generated or updated based on a previous frame or newly generated blob trackers) and blobs 208A using the calculated costs (e.g., using a cost matrix or other suitable association technique).”), depending on at least the counters of association of pairs of one item of interest from the first category with one item of interest from the second category (¶47 discloses “a video counter (e.g., by counting people, objects, vehicles, or the like)”; ¶51 discloses “object counting and classification”; ¶88 discloses “a blob count engine 522”; ¶¶93, 118); 
(c) Use of a combinatorial optimization algorithm (¶78 discloses “the Hungarian method, which is a combinatorial optimization algorithm”) depending on the calculated association costs so as to reassociate each item of interest from the first category visible in said kth image with an item of interest from the second category visible in said kth image (¶57 discloses “The object tracking engine 206N can then calculate a cost and can associate the blob trackers 310A and the blobs 208N using the newly calculated cost.”); 
(d) Update of the association counters by incrementing and/or decrementing (¶111 discloses “number of blobs increases or decreases”; ¶118).
Chen1 discloses all of the subject matter as described above except for specifically teaching “a sequence of K images.”  However, Chen2 in the same field of endeavor teaches a sequence of K images (¶17 discloses “a sequence of video frames capturing images of a scene”; Fig. 2 and ¶¶ 7 and 143 discloses VIDEO FRAM A, VIDEO FRAME N).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Chen1 and Chen2 before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve video analytics to provide efficient and robust video sequence processing (Chen2 ¶4).  This motivation for the combination of Chen1 and Chen2 is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	

Claim 2:
The combination of Chen1 and Chen2 discloses the method according to claim 1 repeated iteratively (Chen1 ¶96 discloses an iterative process) for each image k E Q1; KI in the video (Chen 2 ¶¶ 7 and 143).
Claim 3:
The combination of Chen1 and Chen2 discloses the method according to claim 1 wherein two associated items of interest are considered as being up part of the same entity (¶4 discloses “A blob represents at least a portion of one or more objects”).
Claim 4:
The combination of Chen1 and Chen2 discloses the method according to claim 3, wherein one from the first and from the second category of item of interest is a subpart of the other (¶90 discloses “a first category that includes big objects … a second category that includes small objects”; ¶¶97-98, 107-108).
Claim 5:
The combination of Chen1 and Chen2 discloses the method according to claim 4, wherein either one from the first and from the second category is the face category and the other is the person category, or else one from the first and from the second category is the license plate category and the other is the vehicle category or a subcategory of the vehicle category (¶84 discloses “Taking one example of the tracker relationship, when two objects (e.g., persons, vehicles, or other object of interest) intersect, the two trackers associated with the two objects will be merged together for certain frames”).
Claim 6:
The combination of Chen1 and Chen2 discloses the method according to claim 1 wherein said combinatorial optimization algorithm is the Hungarian algorithm (¶78 discloses “the Hungarian method, which is a combinatorial optimization algorithm”).
Claim 7:
The combination of Chen1 and Chen2 discloses the method according to claim 1 wherein the detection of the step (a) is implemented by means (Chen1 ¶96 discloses an iterative process) of at least one convolutional neural network, CNN (Chen2 ¶¶ 513, 524-527).
Claim 9:
The combination of Chen1 and Chen2 discloses the method according to claim 1 wherein each item of interest is referenced with an identifier (Chen1 ¶52 discloses “a tracker identifier (ID)”), two associated items of interest being referenced with the same identifier (Chen1 ¶80 discloses “the tracker location in the current frame can be identified with its associated blob(s)”).
Claim 14:
A computer program product comprising code instructions for the execution of a method according to claim 1 for association of items of interest visible in a video, when said program is executed by a computer (Chen1 ¶¶42, 49, 142-143, 168, 177).
Claim 15:
A storage means readable by a computer equipment on which a computer program product comprises code instructions for the execution of a method according to claim 1 for association of items of interest visible in a video (Chen1 ¶¶42, 49, 142-143, 168, 177).

Allowable Subject Matter
Claims 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666